Exhibit 10.2
Execution Version


Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.


ASSIGNMENT AND ASSUMPTION AGREEMENT
(License Agreement)
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement") is made and entered
as of the Closing (defined below) (the "Effective Date"), by and among Heska
Imaging US, LLC, a Delaware limited liability company formerly known as Cuattro
Veterinary U.S.A., LLC ("Imaging US"), Heska Imaging Global, LLC, a Delaware
limited liability company ("Imaging Global"), Cuattro, LLC, a Colorado limited
liability company ("Cuattro") and Heska Imaging International, LLC, a Delaware
limited liability company formerly known as Cuattro Veterinary, LLC ("Imaging
International").
WHEREAS, Imaging US and Cuattro are parties to that certain Amended and Restated
Master License Agreement dated as of February 22, 2013, and all amendments
thereto (the "License Agreement");
WHEREAS, Cuattro is a party to that certain Agreement and Plan of Merger among
Heska Corporation ("Heska"), its wholly-owned subsidiary Cuattro International
Merger Subsidiary, Inc., a Delaware corporation ("Merger Sub"), Imaging
International, Kevin S. Wilson and all members of Imaging International,
including Cuattro, dated as of March 14, 2016 (the "Merger Agreement"), pursuant
to which Merger Sub will merge with and into Imaging International with Imaging
International surviving such merger as a wholly-owned subsidiary of Heska (the
"Merger"), which following the Closing under the Merger Agreement (the
"Closing") will be called Heska Imaging International, LLC;
WHEREAS, it is a condition of the obligations of the parties to the Merger
Agreement to consummate the Merger and the other transactions contemplated by
the Merger Agreement that the License Agreement be assigned to Global Imaging
and amended as set forth herein;
WHEREAS, to facilitate the transactions between its affiliate, Heska, and
Cuattro, as contemplated by the Merger Agreement, which are of potential benefit
to Imaging US, Imaging US is willing to enter into this Agreement to assign the
License Agreement to Imaging Global and to amend the License Agreement on the
terms and conditions of this Agreement;
WHEREAS, Section 10.8 of the License Agreement requires Cuattro's prior written
consent before Imaging US may assign its rights under the License Agreement,
and, to induce Heska to enter into the Merger Agreement, which Heska would not
do unless Cuattro enters into this Agreement, Cuattro is willing to enter into
this Agreement to consent to Imaging US's assignment of the License Agreement to
Imaging Global and to amend the License Agreement on the terms and conditions of
this Agreement; and
NOW, THEREFORE, for and in consideration of the Closing, the premises and the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt, adequacy and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:





--------------------------------------------------------------------------------





Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.


1.    Assignment and Assumption. Effective as of the Closing, Imaging US hereby
assigns, sells, transfers and sets over to Imaging Global all of Imaging US's
right, title, benefit, privileges and interest in and to the License Agreement,
and all of Imaging US's burdens and obligations in connection with the License
Agreement (collectively, the "Assignment"). Imaging Global hereby accepts the
Assignment and assumes and agrees for the benefit of Imaging US and Cuattro to
be bound by, observe, perform, pay and discharge all of Imaging US's duties,
liabilities, obligations, terms, provisions and covenants solely to the extent
they are to be observed, performed, paid or discharged on and after the
Effective Date, in connection with the License Agreement (collectively, the
"Assumption").
2.    Consent and Agreement of Cuattro. In accordance with Section 10.8 of the
License Agreement, Cuattro hereby consents to the Assignment and Assumption.
Cuattro further acknowledges and agrees that all of Cuattro's burdens and
obligations under the License Agreement shall survive the assignment and
assumption of the License Agreement in accordance with the terms and conditions
thereof. The Assignment and Assumption shall not relieve Imaging US of
responsibility for the performance of any accrued obligation which it has as of
the Effective Date.
3.    Amendments to License Agreement. In accordance with Section 10.9 of the
License Agreement:
3.1    Amendment to Territory. Effective as of the Closing, the definition of
"Territory" in Section 1.13 of the License Agreement is hereby amended to read
as follows: ""Territory" shall be defined as the Market throughout the world."
3.2    Amendment to Per Copy Software License Payment Schedule. Effective as of
the Closing, the table of prices in Section 3.3 of the License Agreement is
hereby amended to read in its entirety as follows:
2013:
[***] per Software License in each Product

2014:
[***] per Software License in each Product

2015:
[***] per Software License in each Product

2016:
[***] per Software License in each Product

2017:
[***] per Software License in each Product

2018:
[***] per Software License in each Product

2019:
[***] per Software License in each Product

2020:
[***] per Software License in each Product

2021:
[***] per Software License in each Product

2022:
[***] per Software License in each Product

2023+:    [***] per Software License in each Product


2

--------------------------------------------------------------------------------




3.3    Amendment to Covered Affiliates. Effective as of the Closing, Exhibit A2
to the License Agreement is hereby amended to read in its entirety as follows:
"EXHIBIT A2
COVERED AFFILIATES


•
Heska Corporation

•
Diamond Animal Health, Inc.

•
Heska Imaging US, LLC

•
Heska Imaging International, LLC (formerly Cuattro Veterinary, LLC)

•
Heska AG"



4.    Appointment of Sublicensees.
4.1    Appointment of Imaging US. Effective as of the Closing, in accordance
with Section 2.1 of the License Agreement and as authorized herein, Imaging
Global hereby appoints Imaging US as its sublicensee under the License Agreement
with respect to the portion of the Territory comprising the United States (the
"US Territory") to hold and exercise all of Imaging Global's rights under the
License Agreement with respect to the US Territory, and Imaging US hereby
accepts such appointment and agrees, for the benefit of Cuattro, to perform all
of Imaging Global's obligations under the License Agreement with respect to the
US Territory.
4.2    Appointment of Imaging International. Effective as of the Closing, in
accordance with Section 2.1 of the License Agreement and as authorized herein,
Imaging Global hereby appoints Imaging International as its sublicensee under
the License Agreement with respect to the portion of the Territory outside the
United States (the "International Territory") to hold and exercise all of
Imaging Global's rights under the License Agreement with respect to the
International Territory, and Imaging International hereby accepts such
appointment and agrees, for the benefit of Cuattro, to perform all of Imaging
Global's obligations under the License Agreement with respect to the
International Territory.
5.    No Other Consideration. The assignments and rights granted by Imaging US
to Imaging Global in this Agreement are to facilitate, and in consideration of,
the transactions contemplated by the Merger Agreement, and no other
consideration shall be given by Imaging Global or received by Imaging US in
connection with this Agreement or the transactions contemplated by the Merger
Agreement.
6.    Remaining Terms. All parties acknowledge that a true, correct and complete
copy of the License Agreement, together with all amendments thereto, is attached
hereto as Exhibit A. Except as specifically modified pursuant to this Agreement
all terms and provisions of the License Agreement shall remain in full force and
effect as set forth therein. Nothing in this Agreement shall constitute or be
construed to be a termination of the License Agreement.


3

--------------------------------------------------------------------------------






7.    Further Actions. Each of the parties hereto covenants and agrees, at its
own expense, to execute and deliver, at the request of the other parties hereto,
such further instruments of transfer and assignment and to take such other
action as such other parties may reasonably request to more effectively
consummate the Assignment and Assumption contemplated by this Agreement.
8.    Amendment and Waiver. No provision of this Agreement may be amended,
modified, supplemented or waived except by an instrument in writing executed by
all of the parties hereto or, in the case of an asserted waiver, executed by the
party against which enforcement of the waiver is sought. The rights and remedies
of the parties to this Agreement are cumulative and not alternative.
9.    Assignment. Neither this Agreement nor any right created hereby is
assignable by any of the parties hereto without the prior written consent of the
other parties; provided, that the License Agreement, as amended hereby, shall
continue to be assignable on the terms and conditions set forth in Section 10.8
thereof.
10.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Colorado without reference or regard
to the conflicts of law rules thereof.
11.    Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which will be deemed an original, and all
of which together will constitute one and the same instrument.
12.    Integration. This Agreement, together with the License Agreement,
constitutes the sole and entire agreement of the parties with respect to the
subject matter of this Agreement and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter, including without limitation (i) that
certain Management Agreement, dated November 1, 2012, by and between Cuattro and
Imaging International, as amended by that certain Amendment to Management
Agreement, dated December 31, 2012; and (ii) that certain License Agreement,
dated December 31, 2009, by and between Cuattro and Imaging International.
[Signature Page Follows]


4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


"IMAGING US"
 
"IMAGING GLOBAL"
 
 
 
 
 
Heska Imaging US, LLC
 
Heska Imaging Global, LLC
 
 
 
 
 
By:
/s/ Jason Napolitano
 
By:
/s/ Jason Napolitano
 
Jason Napolitano, Chief Financial Officer
 
 
Jason Napolitano, Chief Operating Officer



"CUATTRO"


 
"IMAGING INTERNATIONAL"


 
 
 
 
 
Cuattro, LLC


 
Heska Imaging International, LLC
 
 
 
 
 
By:
/s/ Kevin S. Wilson
 
By:
/s/ Jason Napolitano
 
Kevin S. Wilson, Manager
 
 
Jason Napolitano, Chief Executive Officer

















































[Signature Page to Assignment and Assumption Agreement (License Agreement)]


5

--------------------------------------------------------------------------------





EXHIBIT A




Amended and Restated Master License Agreement




[Attached]




Ex. A

--------------------------------------------------------------------------------





Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.


AMENDED AND RESTATED MASTER LICENSE AGREEMENT
This AMENDED AND RESTATED MASTER LICENSE AGREEMENT (the "Agreement") is made and
entered into as of February 22, 2013, and amends and restates in its entirety
that certain Master License Agreement dated as of the 5th day of April, 2011 at
11:59:59 PM, (the "Effective Date") by and between Heska Imaging US, LLC, a
Delaware limited liability company, with offices at 3760 Rocky Mountain Ave.,
Loveland CO 80538, formerly known as Cuattro Veterinary USA, LLC, with offices
at 1618 Valle Vista Blvd., Pekin, IL, 61554 ("Licensee"), and Cuattro, LLC, a
Colorado limited liability company, with offices at 63 Avondale Lane, Villa
Montane #C2, Beaver Creek, CO 81620 ("Licensor") (each a "Party" and
collectively the "Parties")
RECITALS
A.    Licensor has developed and is the owner of, or otherwise has the authority
to, license certain digital radiography acquisition software and PACS software
as described on Exhibit A1 attached hereto and incorporated herein by reference
("Licensor Software").
B.    Licensee has entered into that certain Supply Agreement with Licensor
dated as of February 22, 2013 ("Supply Agreement") whereby Licensee shall
acquire certain products from Licensor (the "Licensor Products").
C.    Licensee desires to obtain from Licensor the use, reproduction and
distribution rights to load and distribute Licensor Software solely in
conjunction with Products which are acquired from Licensor. Licensor has agreed
to grant the requisite rights to Licensee, and provide certain services in
relation thereto on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties agree as follows:
1.
DEFINITIONS.

1.1    "Affiliate" shall mean, with respect to any Party, any person or entity
which, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Party. A person or entity
shall be deemed to control a corporation (or other entity) if such person or
entity possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such corporation (or other entity)
whether through the ownership of voting securities, by contract or otherwise.
Licensor and Licensee may fulfill all or any portion of their respective
obligations hereunder through their respective Affiliate(s).
1.2    "Documentation" means all documentation and information in connection
with the installation, use, operation, modification, support and maintenance of
Software made available by Licensor to Licensee including, without limitation,
any on-line help files, written instruction manuals or written correspondence,
but excludes software code.





--------------------------------------------------------------------------------





1.3    "End Users" shall mean users who have purchased a Product for their
internal use only and not for the purpose of further resale, development or
modification, subject to the limitations of the End User Software License
Agreement that comes with each executable copy of each Software, in the Market
and the Territory.
1.4    "Innovations" means any invention, improvements, works of authorship,
innovation or other developments that may be conceived, authored, created or
otherwise developed by Licensor during the term of this Agreement, whether or
not forming part of Software, arising from Software, Services, Specifications,
existing Intellectual Property of Licensor, performance hereunder,
non-performance hereunder, or arising from Licensee's specifications, discovery,
or provision of feedback, and including, but not limited to, designs, formulae,
processes, methods and methodologies, ideas, algorithms, libraries, databases,
software, software tools, programs and their documentation, articles, writings
and compositions.
1.5    "Intellectual Property Rights" means any and all now known and hereafter
existing (a) copyrights, and copyrightable works of authorship, exploitation
rights, moral rights and mask work rights, (b) trademark, trade name and service
mark rights, (c) trade secret rights, including, without limitation, all rights
in Confidential Information and proprietary rights whether arising by law or
contract, (d) patent rights, patentable inventions and processes, designs,
algorithms, software, code, schema, artwork, user interface design, firmware,
and other industrial property rights, and (e) other intellectual and industrial
property and proprietary rights of every kind and nature throughout the world,
whether arising by operation of law, by contract, by license or otherwise.
1.6    "Market" means the field of veterinary medicine, limiting use of any
Products containing Software to the practice of medicine on or for non-human
species, by currently licensed veterinary medical doctors in good standing with
state, federal and professional authorities, and by entities in which a licensed
veterinary medical doctor oversees the activities performed on or for non-human
species.
1.7    "Open Source Software" means any software that is derived in any manner
(in whole or in part) from any software that is distributed under the following
conditions: (i) licensees of such software are authorized to access, modify and
make derivative works of the source code for the software; (ii) licensees of
source code of such software are not obligated to maintain the confidentiality
of such source code; and (iii) at least some licensees of such software are
required, if they desire to distribute derivative works of such software, to
license the source code for such derivative works to their sublicensees under
the conditions of (i), (ii) or (iii) hereof.
1.8    "Product" shall mean a Licensee product containing the Software, provided
that, in each case, Product must also contain (i) at least one (1) digital
radiographic detector or one (1) radiographic generator purchased from Licensor
or (ii) third-party hardware to the extent permitted by Section 2.3 hereof.


2

--------------------------------------------------------------------------------




1.9    "Services" means the professional services to be provided by Licensor or
its authorized representatives, in relation to Licensor Software for, without
limitation, customizations, enhancements and improvements of the Software, in
accordance with the applicable Statement of Work.
1.10    "Software" means the object code version of Licensor Software including
any changes, modifications, updates, enhancements, deletions, additions or
derivatives to Licensor Software. Software also includes any materials that are
provided for use in connection with Software, including, but not limited to,
Documentation designed to be used in conjunction with Software.
1.11    "Specifications" means the technical and other specifications and
quality standards for Software as set forth on Exhibit A1 attached hereto and
those set forth in a Statement of Work having been executed by the Parties.
1.12    "Statement of Work" or "SOW" means each statement of work executed by
the Parties (together with all schedules, attachments, product schedules, and
other materials that are appended to, or referenced into the Statement of Work),
that specifically refers to this Agreement and specifies, in detail, the
Services, the Specifications, the delivery schedule, the Service Fees and
payment schedule and Review Period for such Services and Software.
1.13    "Territory" means the Market solely in the United States of America.
1.14    "Third Party Materials" means proprietary information, data, technology,
methods and methodologies, software, hardware, documentation, tools, software
and interfaces, trade secrets, works of authorship, trademarks and other
proprietary materials of a party including Open Source Software other than
Licensor or Licensee.
2.
GRANT.

2.1    Acquisition Software License. Subject to the terms and conditions of this
Agreement, strictly limited to the Territory, in consideration of payments per
Article 3 of this Agreement, Licensor hereby grants to Licensee, and Licensee
hereby accepts, for the term of this Agreement, an exclusive right and license,
and sub-licensable only to its Affiliates set forth in Exhibit A2 ("Covered
Affiliates"), to (i) reproduce and install Software, in the object code form, on
Products in the Territory, (ii) market, distribute and sell the Software loaded
on Products either itself or through authorized third party or affiliated
distributors, representatives and resellers ("Distributors") in the Territory,
provided that Distributors are bound to and observe the limitations, terms,
scope, and conditions set forth herein, and (iii) reproduce, use and distribute
the Documentation in connection with aforesaid use of Software. Licensee shall
be fully responsible and liable towards Licensor for the use of Software by the
Covered Affiliates and any of its Distributors. For the avoidance of doubt, once
a copy of the Software is distributed to an End User as part of a Product in


3

--------------------------------------------------------------------------------




compliance with this Agreement, the foregoing license extends to any repaired or
replaced Product for that End User.
2.2    Trademark License. Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee, and Licensee hereby accepts, for the term of
this Agreement, limited to the Territory, a non-exclusive right and license,
sub-licensable only to its Covered Affiliates, to use trademarks CloudDR,
Cloudbank, ViewCloud, Uno and any other trademarks owned and used by Licensor in
connection with Licensor Software in the Territory (collectively, the "Marks")
solely in connection with Licensee's (and its Affiliates' and Distributors')
marketing and distribution of the Products. Use of the Marks shall be in
accordance with Licensor's reasonable policies in effect from time to time and
subject to reasonable review and approval by Licensor. Licensee has paid no
consideration for the use of the Marks and nothing herein shall give Licensee
any right, title or interest in the Marks except the limited license granted in
this Section 2.2. Licensee agrees that it will not, at any time during or after
the Agreement, assert or claim any interest in, or do anything which may
adversely affect the validity, enforceability or value of, the Marks. Except as
specifically provided in Section 4.3 of this Agreement, upon termination or
cancellation of this Agreement, Licensee shall cease all display, advertising or
other use of the Marks and shall not thereafter use, advertise or display any
name, mark, logo or other designation which is, or any part of which is, similar
to or confusing with the Marks. Any and all uses by Licensee of Marks shall
inure solely to the benefit of Licensor.
2.3    Restrictions. Licensee agrees that, except as expressly permitted under
this Agreement, it will not itself, or through any Affiliate, Distributor, agent
or other third party, entity or other business structure (i) decompile,
disassemble, re-program, reverse engineer or otherwise attempt to derive or
modify Software (including the Documentation) in whole or in part, (ii) write or
develop any derivative software or any other software program based on Software,
Documentation, or related information provided by Licensor, (iii) remove, alter,
cover or obfuscate any copyright notices or other proprietary rights notices of
Licensor, or (iv) sell or cause to be sold or marketed any product containing
the Software or derivatives thereof that in the reasonable determination of
Licensor is competitive to the Software or the hardware offered for sale by
Licensor in any other Territory, without the prior written consent of Licensor.
For the avoidance of doubt, Licensee agrees to not use or install the Software
on any product that does not contain at least one (1) digital radiographic
detector or one (1) radiographic generator purchased from Licensor, and, agrees
to not use or install the Software for use with any product that is competitive
with Licensor's digital radiographic detector(s) or radiographic generator(s),
without prior written permission from Licensor. Notwithstanding the foregoing,
in the event that, during the Initial Term or any renewal term of this
Agreement, if Licensor is unable to timely supply under the Supply Agreement for
a period of more than sixty (60) days, and for so long as such inability
continues, upon request from Licensee, Licensor shall sell licenses of the
Software for use with Competitive Products (as defined in the Supply Agreement),
provided however that Licensor shall provide licenses for use with Competitive
Products without warranty or representation as to performance or fitness for use
with Competitive Products.
2.4    End User Software License Agreement. Licensee shall electronically
include the End User Software License Agreement ("EUSLA") that is delivered by
Licensor


4

--------------------------------------------------------------------------------




Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.


with each copy of Software, separately, or as distributed in Products. Licensor
may modify or alter the EUSLA for subsequent use, provided that Licensor shall
provide a written copy, in Microsoft® format, of each modification. Within ten
(10) days of receipt of the modified EUSLA, Licensee will (i) accept the
modifications (acceptance not unreasonably withheld) or (ii) only if the
modifications adversely affect the use thereof by End Users, object in writing
with written proposed edits and the parties will, time of the essence, endeavor
to quickly reach agreement and acceptance. Upon acceptance, Licensee shall cease
using former versions, and all transactions thereafter shall be by and under the
latest version(s).
2.5    Licensor Obligations. In connection with the delivery of the Software
(and any future releases or future versions of the Software), Licensor will
provide, at no charge to Licensee, a fully functional, executable and compiled
(non human readable) version of the Software in electronically downloadable form
for use by Licensee or its permitted sub-licensees in installing the Software
pursuant to this Agreement.
2.6    Third Party Materials. To the extent that Software contains Third Party
Materials, it is Licensor's sole responsibility to obtain any licenses required
for Licensee to use such Third Party Materials. Licensor shall pay any
additional consideration for actual costs of such licenses for Third Party
Materials contained in the Software.
3.
SUPPORT, MAINTENANCE, PAYMENTS.

3.1    Reports. Licensee shall, upon request, no more often than once per
calendar quarter, provide to Licensor reports in connection with the sales of
the Products (or any product) containing Software, not later than thirty (30)
days following the end of the calendar quarter just ended ("Quarterly Reports").
The Quarterly Reports shall state the quantity of such Products sold by Licensee
from the Effective Date through the end of the calendar quarter just ended, the
location, end user customer contact information, and date of first clinical use
of the Software and of the Product delivered to each End User and Distributor.
The Quarterly Reports shall be treated as Licensee's Confidential Information.
3.2    License Payment Schedule. Intentionally Omitted.
3.3    Per Copy Software License Payment Schedule. For each Product containing
Licensor Software, Licensee shall pay Licensor under the following calendar year
schedule; provided, that, taking into account scope of work, schedule, volume,
features, exclusivity, liability, indemnification, market access, regulatory
assistance, bundling with hardware, and other commercial and service terms, the
prices, terms and conditions of such payments shall be no less favorable than
the most favorable prices, terms and conditions extended to other Licensor
customers in the Market ("MFN Pricing").
2013:
[***] per Software License in each Product

2014:
[***] per Software License in each Product

2015:
[***] per Software License in each Product

2016:
[***] per Software License in each Product

2017:
[***] per Software License in each Product



5

--------------------------------------------------------------------------------




Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.


2018:
[***] per Software License in each Product

2019:
[***] per Software License in each Product

2020:
[***] per Software License in each Product

2021:
[***] per Software License in each Product

2022:
[***]per Software License in each Product

2023+:
[***] per Software License in each Product

3.4    Expenses. Each Party shall be responsible for, and bear, its own costs
and expenses unless otherwise agreed in writing by the Parties prior to any cost
or expense being incurred by either Party.
3.5    Taxes. Each party is responsible for paying all local, state, federal or
foreign taxes, levies or duties of any nature applicable to it ("Taxes"). If
either party has the legal obligation to pay or collect Taxes for which the
other party is responsible, the appropriate amount shall be invoiced to and paid
by the responsible party, or withheld by the paying or collecting party unless
the responsible party provides a valid tax exemption certificate authorized by
the appropriate applicable taxing authority.
3.6    Records. For the entire term of this Agreement, Licensee shall keep and
maintain appropriate books and records of account, in accordance with Generally
Accepted Accounting Principles of the United States, sufficient to enable
accurate calculations of any amounts due to Licensor and to audit the Quarterly
Reports.
3.7    Audit. During the entire term of this Agreement and for a period of two
(2) years thereafter Licensor shall have the right to audit, not more than once
in any twelve (12) month period, Licensee's relevant records and books for the
previous two (2) years ("Audit Years"). For that purpose, Licensor may itself
or, at its own expense, engage an independent accountant to inspect the records
of Licensee on reasonable notice and during regular business hours, provided
however, that such independent accountant and Licensor shall sign an appropriate
confidentiality agreement. In the event it is found as a result of such audit
that a payment in excess of five percent (5%) of the original payment made by
Licensee is due to Licensor, then Licensee will reimburse Licensor for one
hundred percent (100%) of the reasonable auditing expenses incurred by Licensor.
3.8    Services. Licensor shall use its best commercial efforts to perform all
Services reasonably requested by Licensee during the term of this Agreement on
prices, terms and conditions no less favorable than the most favorable prices,
terms and conditions extended to other customers of Licensor for similar
services taking into account scope of work, schedule, volume, features,
exclusivity, liability and indemnification, other commercial license and service
terms, and staffing.
4.
TERM AND TERMINATION.

4.1    Term of Agreement. The initial term of this Agreement shall commence as
of February 15, 2013 and continue through December 31, 2022 ("Initial


6

--------------------------------------------------------------------------------




Term"). Commencing after January 1, 2023, this Agreement shall continue on a
year-to-year basis unless on or before September 30 of any calendar year (i)
Licensee notifies Licensor in writing that it wishes to terminate the Agreement,
provided, that such termination shall be effective as of December 31st of the
third calendar year following the year in which such notification is given (such
period, a "Heska Imaging Cancellation Term"), or (ii) Licensor notifies Licensee
in writing that it wishes to terminate the Agreement, provided, that such
termination shall be effective as of December 31st of the fifth calendar year
following the year in which such notification is given (such period, an "LLC
Cancellation Term"). No such termination shall relieve either Party from any
obligations or debts incurred hereunder prior to the effective date of
termination.
4.2    Termination for Cause. Notwithstanding Section 4.1, this Agreement may be
terminated before the expiration of the Initial Term and/or any renewal term as
follows (each of the following a termination for "Cause"):
(a)Insolvency Event. Either Party may terminate this Agreement by delivering
written notice to the other Party upon the occurrence of any of the following
events: (i) a receiver is appointed for the other Party or its property; (ii) if
the other Party makes a general assignment for the benefit of its creditors;
(iii) if the other Party commences, or has commenced against it, proceedings
under any bankruptcy, insolvency or debtor's relief law, which proceedings are
not dismissed within sixty (60) days; (iv) if the other Party is liquidated or
dissolved, (v) if the other Party becomes unable to make payment of amounts due
to creditors in a timely and dependable fashion.
(b)Default. Either Party may terminate this Agreement effective upon written
notice to the other if the other Party violates any covenant, agreement,
representation or warranty contained herein in any material respect or defaults
or fails to perform any of its obligations or agreements hereunder in any
material respect, or fails to make any payment when due, which violation,
default or failure is not cured within sixty (60) days after notice thereof from
the non-defaulting Party stating its intention to terminate this Agreement by
reason thereof.
(c)Supply Agreement Termination. Either Party may terminate this Agreement
effective upon written notice to the other if the Supply Agreement is terminated
or voided, for any reason.
4.3    Post-Termination Licenses. Upon termination of this Agreement for any
reason, all rights and licenses granted to either Party hereunder shall
immediately terminate and, without derogating from the generality of the
foregoing, (a) Licensee shall immediately cease and shall no longer be entitled
to continue selling, offering to sell, or otherwise disposing of any Products,
(b) Licensee shall immediately cease licensing, distributing, showing, using,
marketing, renting, or commercializing in any way the Software and Marks, and
(c) all licenses to Software, Marks, Intellectual Property of Licensor, with
respect to rights or benefits granted hereunder shall immediately terminate;
provided, that in the event that this Agreement is terminated (i) by Licensee
for Cause, or (ii) upon the expiration of a Heska Imaging Cancellation Term or
LLC Cancellation Term, then at Licensee's option in its sole discretion (y)
Licensee has the right to sell off or otherwise distribute any copies of
Software that (i) Licensee has paid for and then holds


7

--------------------------------------------------------------------------------




inventory as of termination of this, and (ii) in conjunction with Products
supplied under the in force and paid up Supply Agreement, to any existing or
future End User for a reasonable sell-off period, but not more than six (6)
months (the "Sell-Off Period"), and (z) Licensee's right and license to use,
advertise and display the Marks hereunder, and Licensor's grant of such license
to use, advertise and display the Marks, shall continue during the Sell-Off
Period. Upon termination for any reason, Licensee shall delete all copies of the
Software and Documentation and provide written certification to Licensor that
such deletion of all copies has been completed, within three (3) business days
after the later of such termination or expiration of the Sell-Off Period.
4.4    Survival. Sections that by their nature should survive termination shall
do so. Sections that by their nature are not explicitly intended to survive
termination shall terminate immediately upon termination of this Agreement.
5.
OWNERSHIP.

5.1    Retained Ownership Rights. Except as explicitly set forth herein or in a
Statement of Work, neither this Agreement, nor the provision of Services
hereunder, will give either Party any ownership interest in or rights to the
Intellectual Property Rights of the other Party. All Intellectual Property
Rights that are owned or controlled by a Party at the commencement of this
Agreement will remain under the ownership or control of such Party throughout
the term of this Agreement and thereafter. Unless explicitly, incontrovertibly
granted in this Agreement and paid for in full by Licensee to Licensor, no work,
work product, Statement of Work, or Services, whether by performance or
non-performance, shall cause Licensee to acquire any ownership or rights to
Licensor's Software, Intellectual Property Rights, or other property, in whole
or in part or any derivative of Licensor property. In case of conflict or
ambiguity in interpretation of any agreement between the Parties with respect to
this subject matter, this Section 5.1 shall govern and be taken as the basis for
any interpretations or conflict resolutions and in the absence of
incontrovertible evidence to the contrary, Licensor shall retain sole rights or,
as the case may be, acquire sole rights in and to any pre-existing, existing,
and arising intellectual property arising from this Agreement, including
performance and non-performance hereunder, and Licensee shall cooperate in
perfecting Licensor's sole and unencumbered ownership thereof.
5.2    Innovations. Except as explicitly set forth herein or in a Statement of
Work, Licensor shall have all right, title and interest in and to any and all
Innovations, and Intellectual Property Rights arising therefrom that are made by
Licensor in providing the Services. Licensor shall solely own all derivative
works of Software and Innovations. Licensor owns and shall retain all right,
title and interest in and to the Software and Documentation, including, without
limitation, all Intellectual Property Rights embodied therein, and Licensee
shall have no rights with respect thereto other than the rights expressly
granted in this Agreement. All rights not expressly granted to Licensee in this
Agreement are retained by Licensor.


8

--------------------------------------------------------------------------------






6.
CONFIDENTIALITY.

6.1    Confidential Information. Each Party (the "Disclosing Party") may from
time to time during the term of this Agreement disclose to the other Party (the
"Receiving Party") certain information regarding the Disclosing Party's
business, including, without limitation, technical, marketing, financial,
employee, planning and other confidential or proprietary information, which
information is either marked as confidential or proprietary (or bears a similar
legend) or which a reasonable person would understand to be confidential given
the circumstance and nature of the disclosure ("Confidential Information"), and
whether disclosed orally or in writing. Without limiting the foregoing, each
Party’s Confidential Information shall include all customer lists and other
materials and technology owned or otherwise controlled by it; provided, however,
any customer lists of Licensor resulting from customers of Licensee during the
term of this Agreement (as a result of End Users being parties to the MWSTC as
defined in the Supply Agreement ) is deemed Confidential Information of Licensee
and not of Licensor. Confidential Information does not include information that:
(i) is in the Receiving Party's possession at the time of disclosure as shown by
credible evidence; (ii) before or after it has been disclosed to the Receiving
Party, enters the public domain, not as a result of any action or inaction of
the Receiving Party; (iii) is approved for release by written authorization of
the Disclosing Party; (iv) is disclosed to the Receiving Party by a third party
not in violation of any obligation of confidentiality; or (v) is independently
developed by the Receiving Party without reference to Confidential Information
of the Disclosing Party, as evidenced by such Party's written records.
6.2    Protection of Confidential Information. The Receiving Party will not use
any Confidential Information of the Disclosing Party for any purpose other than
performing its obligations or exercising its rights under this Agreement, and
will disclose the Confidential Information of the Disclosing Party only to
Receiving Party's employees, agents, directors, officers, auditors, regulators
and contractors on a "need to know" basis, provided such persons are under a
contractual obligation with Receiving Party to maintain the confidentiality of
such Confidential Information, which obligation is consistent with, and no less
protective of Confidential Information, than the terms of this Section 6.2. The
Receiving Party will protect the Disclosing Party's Confidential Information
from unauthorized use, access, or disclosure in the same manner as the Receiving
Party protects its own confidential or proprietary information of a similar
nature and with no less than reasonable care. Notwithstanding the foregoing,
Confidential Information may be disclosed as required by law or by order of a
court of competent jurisdiction. In such event and if reasonably possible under
the circumstances of disclosure, the Receiving Party will provide the Disclosing
Party with prompt prior notice of such obligation in order to permit the
Disclosing Party an opportunity to take legal action to prevent or limit the
scope of such disclosure. Unauthorized disclosure or use of the Disclosing
Party's Confidential Information may cause irreparable harm to the Disclosing
Party for which recovery of money damages would be inadequate; consequently, the
Disclosing Party shall be entitled to timely injunctive relief to protect its
rights under this Section 6.2, in addition to any and all remedies available at
law or in equity.
6.3    Confidentiality of Agreement. Other than as permitted in this Agreement,
neither Party will disclose any terms of this Agreement to anyone other than its


9

--------------------------------------------------------------------------------




attorneys, accountants, and other professional advisors under a duty of
confidentiality except: (a) as required by law; or (b) pursuant to a mutually
agreeable press release; or (c) in connection with a proposed merger (of any
kind), any debt or equity financing, in connection with a public offering of
shares or sale of such Party's business.
6.4    Return of Confidential Information. Within thirty (30) days of the
termination of the Agreement, for any reason, each Receiving Party shall return
to Disclosing Party all Confidential Information, including any copies thereof
which were, at any time, in the possession of receiving Party, and all materials
(in any medium whatsoever), which contain or embody Confidential Information,
and shall cease to make any further use of Confidential Information.
7.
REPRESENTATIONS AND WARRANTIES.

7.1    Mutual Representations and Warranties. Each Party hereby represents and
warrants as of the Effective Date and at all times throughout the term of this
Agreement: (a) it has the full corporate right, power and authority to enter
into this Agreement and to perform its obligations hereunder; (b) the execution
of this Agreement by such Party and performance of its obligations thereunder
comply with all applicable laws, rules, and regulations (including privacy,
export control and obscenity laws); (c) when executed and delivered, this
Agreement will constitute a legal, valid and binding obligation of such Party,
enforceable against it in accordance with its terms; and (d) the execution,
delivery and performance of this Agreement by such Party will not violate any
agreement or instrument to which such Party is a party or is otherwise bound.
7.2    Licensor Warranties. Licensor represents and warrants that: (i) Licensor
has the requisite right and authority to grant to Licensee the rights and
licenses granted under this Agreement, including but not limited to the
necessary Intellectual Property Rights and there are no restrictions which could
or would prevent Licensee from exercising any rights granted hereunder;
(ii) Licensor shall perform all Services requested by Licensee under this
Agreement or a Statement of Work on a professional reasonable effort basis in
accordance to the standards prevailing in the industry and in a diligent,
workmanlike and expeditious manner; (iii) to Licensor's knowledge, no Software,
or any part thereof, delivered to Licensee hereunder shall infringe on any third
party patent, copyright, trade secret or other Intellectual Property Right;
(iv) neither the Software nor any portion thereof contains or is included in, is
derived from, was developed using or with reference to, or is distributed with
any Open Source Software unless disclosed by Licensor in writing or in notices
within the Software; and (v) the Services, in all material respects, will be
performed in accordance with, and the Software, in all material respects, will
conform to, all regulatory requirements and standards, if any. In the event of a
breach of any of the foregoing warranties, Licensee shall notify Licensor of
such breach after the Services are rendered and/or the Software is delivered to
Licensee (as the case may be) and Licensor shall re-perform the Services or
re-deliver the Software, as the case may be, so that they conform to the
applicable warranty. In addition to the foregoing, Licensor represents and
warrants that it holds all permits, licenses and similar authority necessary for
the performance of its obligations hereunder.


10

--------------------------------------------------------------------------------




7.3    Software Support. Software is supported, not warrantied. Licensor agrees
to use commercially reasonable efforts to ensure, for one (1) year, commencing
upon delivery of the Software to each End User hereunder ("Support Period"),
that the Software shall operate in substantial conformity to the Specifications
and Documentation ("Support"). To the extent Software fails to conform to the
Specifications, Licensor shall, at its sole discretion, either: (a) remedy the
purported non-conformity within a reasonable time; or (b) replace the Software
within a reasonable time with Software having substantially similar
functionality, provided, that Licensee notifies Licensor in writing of any
defect or nonconformity covered by this Support within a reasonable time of
discovering the defect or non-conformity.
7.4    Due Diligence. Licensor warrants that it has made due inquiry regarding,
and performed a due diligence review with respect to, the Intellectual Property
Rights and nothing has come to the attention of Licensor in the scope of its due
diligence review that gave it reason to believe that such warranties are or may
be untrue in any respect. Licensee warrants that it has made due inquiry
regarding the Licensor Software and that this is an arms-length transaction
entered into freely by Licensee based on Licensee's best interest and diligence
as to the cost versus the benefits of this Agreement. Licensee further
represents that Licensor, a recent Affiliate, has not unduly influenced Licensee
to enter into this Agreement, and that Licensee enters into the Agreement, with
all of the benefits, conditions, and limitations therein, freely and in pursuit
of Licensee's own best interests, independent of Licensor's influence or best
interests.
7.5    No Implied Warranties. THE EXPRESS WARRANTIES AND SUPPORT IN THIS
AGREEMENT ARE IN LIEU OF AND TO THE EXCLUSION OF ALL OTHER WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. SUBJECT TO THE EXPRESS
WARRANTIES IN THIS AGREEMENT, LICENSOR DOES NOT WARRANT THAT THE OPERATION OF
THE LICENSED PROGRAM WILL BE UNINTERRUPTED OR ERROR FREE. THE WARRANTY DOES NOT
COVER ANY MEDIA OR DOCUMENTATION THAT HAS BEEN SUBJECT TO DAMAGE OR ABUSE. THE
SOFTWARE WARRANTY COVERS ONLY THE UNMODIFIED PRODUCT DELIVERED BY LICENSOR AND
DOES NOT COVER ANY PROBLEMS CAUSED BY ALTERATIONS OR CHANGES MADE BY ANYONE
OTHER THAN LICENSOR. LICENSOR IS NOT RESPONSIBLE FOR PROBLEMS CAUSED BY CHANGES
IN THE OPERATING CHARACTERISTICS OF COMPUTER HARDWARE OR COMPUTER OPERATING
SYSTEMS MADE AFTER DELIVERY OF THE LICENSED PROGRAM, NOR FOR PROBLEMS IN THE
INTERACTION OF THE SOFTWARE WITH NON-LICENSOR SOFTWARE EXCEPT AS SET FORTH
OTHERWISE IN THE SPECIFICATIONS FOR THE SOFTWARE.
8.
INDEMNITY.

8.1    Indemnification by Licensor. Licensor shall defend, indemnify and hold
harmless Licensee, its Distributors and their officers, directors, employees,
shareholders, customers, agents, successors and assigns from and against any and
all loss, damages, liabilities, settlement, costs and expenses (including legal
expenses and the


11

--------------------------------------------------------------------------------




expenses of other professionals) as incurred, resulting from or arising out of
any third party claim which alleges that Software or any part thereof or the
Licensee's use authorized under this Agreement infringes or misappropriates any
Intellectual Property Right of a third party.
8.2    Licensor's Efforts. If the use of Software is enjoined or is found by a
court of competent jurisdiction to be infringing the Intellectual Property
Rights of a third party, without prejudice to the indemnification obligations
set forth in Section 8.1 above, Licensor's sole liability and Licensee's sole
remedy shall be to: (a) obtain a license from such third party for the benefit
of Licensee; or (b) replace or modify the infringing Software, or any part
thereof, so that it is no longer infringing and substantially complies with the
Specifications.
8.3    Indemnification Procedures. If any Party entitled to indemnification
under this article (an "Indemnified Party") makes an indemnification request to
the other, the Indemnified Party shall permit the other Party (the "Indemnifying
Party") to control the defense, disposition or settlement of the matter at its
own expense; provided that the Indemnifying Party shall not, without the consent
of the Indemnified Party, enter into any settlement or agree to any disposition
that imposes any conditions or obligations on the Indemnified Party. The
Indemnified Party shall notify the Indemnifying Party promptly of any claim for
which the Indemnifying Party is responsible and shall reasonably cooperate with
the Indemnifying Party to facilitate defense of any such claim. An Indemnified
Party shall at all times have the option to participate in any matter or
litigation, including but not limited to participation through counsel of its
own selection, if desired, the hiring of such separate counsel being at
Indemnified Party's own expense.
8.4    Limitation. Licensor shall have no obligation to defend the Indemnified
Parties or to pay any costs, damages, or attorneys' fees for any claim to the
extent based upon, (i) infringement would not be alleged if Software or IP
License was not attached or embedded in a Product incorporating elements not
sourced from Licensor or (ii) use of other than a current, unmodified release of
the Software if such infringement would have been avoided by the use of a
current, unaltered release of the Software.
9.
LIMITATION OF LIABILITY.

EXCEPT FOR INDEMNIFICATION OBLIGATIONS OR BREACH OF SECTION 2.3 OR
CONFIDENTIALITY OBLIGATIONS SET FORTH IN THIS AGREEMENT, IN NO EVENT SHALL
EITHER PARTY'S LIABILITY ARISING OUT OF THIS AGREEMENT EXCEED FOUR MILLION
DOLLARS. EXCEPT FOR INDEMNIFICATION OBLIGATIONS OR BREACH OF SECTION 2.3 OR
CONFIDENTIALITY OBLIGATIONS SET FORTH IN THIS AGREEMENT, IN NO EVENT SHALL
EITHER PARTY HAVE ANY LIABILITY ARISING OUT OF, OR OTHERWISE RELATING TO, THIS
AGREEMENT, FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL, COLLATERAL, PUNITIVE,
EXEMPLARY, OR INDIRECT DAMAGES SUFFERED BY THE OTHER PARTY OR ANY THIRD PARTY
INCLUDING, WITHOUT LIMITATION, LOSS OF GOODWILL, LOSS OF PROFITS OR REVENUES,
LOSS OF SAVINGS, LOSS OF USE, INTERRUPTION OF BUSINESS, INJURY OR DEATH TO
PERSONS OR DAMAGE TO PROPERTY, WHETHER BASED


12

--------------------------------------------------------------------------------




ON BREACH OF CONTRACT, TORT OR ARISING IN EQUITY, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE PARTIES ACKNOWLEDGE THAT THE
LIMITATIONS OF LIABILITY IN THIS SECTION 9 AND IN THE OTHER PROVISIONS OF THIS
AGREEMENT AND THE ALLOCATION OF RISK HEREIN ARE AN ESSENTIAL ELEMENT OF THE
BARGAIN BETWEEN THE PARTIES, WITHOUT WHICH LICENSEE WOULD NOT HAVE ENTERED INTO
THIS AGREEMENT AND PRICING REFLECTS THIS ALLOCATION OF RISK AND THE LIMITATION
OF LIABILITY SPECIFIED HEREIN. THIS LIMITATION ON LIABILITY SHALL NOT APPLY TO
ANY UNDISPUTED PAYMENT AMOUNTS NOT YET PAID BUT DUE LICENSOR UNDER THIS
AGREEMENT NOR TO LICENSOR'S INDEMNITY OBLIGATIONS FOR THIRD PARTY CLAIMS UNDER
SECTION 8.
10.
MISCELLANEOUS.

10.1    Force Majeure. Except as specifically provided elsewhere in this
Agreement, neither Party shall be liable to the other for delays in performing
or for its failure to perform any obligation under this Agreement to the extent
that such delays or failures result from or arise out of causes beyond such
Party's control or reasonable expectation, including, by way of illustration but
not limitation, fire, flood, war, weather of exceptional severity, civil
disturbance, strikes or work stoppages, acts of God or of the public enemy, acts
of any government, extended power failures, large increases in Internet activity
in a short period of time (commonly known as usage spikes), attacks on the
Party's computer network or server, viruses which are not preventable through
generally available retail products, and catastrophic hardware and
telecommunications failures.
10.2    Compliance with Laws. Each Party shall comply with all federal, state
and local laws and regulations, as amended from time to time, applicable to the
performance of its obligations hereunder. Licensor and Licensee understand and
acknowledge that the Software may be subject to the export regulations of the
United States Export Administration Act of 1979, as amended, or a successor act.
Licensor and Licensee represent that they will not knowingly permit the
exportation or transshipment of all or any part of the Software in violation of
the above-referenced law and regulations. Each Party agrees to indemnify and
hold the other Party harmless from any and all costs, damages, fines, and other
expenses incurred by reason of its violations of these representations.
10.3    Relationship of Parties. The parties are independent contractors under
this Agreement and no other relationship is intended, including a partnership,
franchise, joint venture, agency, employer/employee, fiduciary, master/servant
relationship, or other special relationship. Neither Party shall act in a manner
which expresses or implies a relationship other than that of independent
contractor, nor bind the other Party.
10.4    Equitable Relief. Each Party acknowledges that a breach by the other
Party of any confidentiality or proprietary rights provision of this Agreement
may cause the non-breaching Party irreparable damage, for which the award of
damages would not be adequate compensation. Consequently, the non-breaching
Party may institute an action to enjoin the breaching Party from any and all
acts in violation of those provisions, which


13

--------------------------------------------------------------------------------




remedy shall be cumulative and not exclusive, and a Party may seek the entry of
an injunction enjoining any breach or threatened breach of those provisions, in
addition to any other relief to which the non-breaching Party may be entitled at
law or in equity.
10.5    Governing Law; Venue. This Agreement and any action related thereto
shall be governed, controlled, interpreted and defined by and under the laws of
the State of Colorado and the United States, without regard to the conflicts of
laws provisions thereof. The parties specifically disclaim the UN Convention on
Contracts for the International Sale of Goods. Any dispute or litigation based
on, related to or arising out of this Agreement must be brought and maintained
in Denver County, Colorado, before a court of competent jurisdiction. Each Party
consents to the personal jurisdiction of the State of Colorado, acknowledges
that venue is proper in any of its state or federal courts, and waives any
objection it has or may have in the future with respect to any of the above.
10.6    Attorneys' Fees. In addition to any other relief awarded, the prevailing
Party in any action arising out of this Agreement shall be entitled to its
reasonable attorneys' fees and costs.
10.7    Notices. All notices, demands, and other communications given or
delivered under this Agreement shall be in writing and shall be deemed to have
been given, (a) when received if given in person, (b) on the date of electronic
confirmation of receipt if sent by facsimile, other wire transmission, or by
e-mail, (c) three days after being deposited in the U.S. mail, certified or
registered mail, postage prepaid, or (d) one day after being deposited with a
reputable overnight courier. Notices, demands, and communications to the parties
shall, unless another address is specified in writing, be sent to the address,
e-mail address or facsimile number indicated on the signature page.
10.8    Assignment. Licensee shall not transfer or assign any of its rights or
delegate any of its obligations, in whole or in part, whether voluntarily or by
operation of law, without the prior written consent of Licensor; provided,
however, that either Party may, without securing such prior consent, assign this
Agreement and its rights and obligations to any successor of such first Party by
way of merger, consolidation, or the acquisition of substantially all of the
assets of such first Party or of the assets of the business to which this
Agreement relates by delivering a written undertaking from the assignee to be
legally bound by the terms and conditions of this Agreement. Notwithstanding
anything to the contrary, Licensor may perform its obligations, in whole or in
part, in Licensor's sole discretion, through authorized third parties or
Affiliates.
EXCEPT WITH RESPECT TO EXISTING INDEBTEDNESS IN FAVOR OF INSTITUTIONAL LENDERS
OF LICENSEE OR ANY OF ITS AFFILIATES, OR ANY REFINANCINGS OR REPLACEMENTS
THEREOF, LICENSEE SHALL NOT PLEDGE, USE, OR OFFER FOR COLLATERAL, OR IN ANY WAY
ENCUMBER OR TREAT AS AN ASSET OR SECURITY, FOR THE PURPOSE OF OBTAINING CREDIT
OR INVESTMENT, THIS AGREEMENT, LICENSE, THE SOFTWARE, OR ANY OF THE RIGHTS
GRANTED HEREIN. LICENSOR DISCLAIMS AND REFUSES ANY ASSIGNMENT BY LICENSEE, FOR
THE BENEFIT OF THIRD PARTY CREDITORS,


14

--------------------------------------------------------------------------------




INVESTORS, OR ANY OTHER ENTITY, OF ANY RIGHT, TITLE OR CLAIM IN AND TO THE
LICENSE, SOFTWARE, OR IN THIS AGREEMENT.
10.9    Waiver and Modification. Failure by either Party to enforce any
provision of this Agreement will not be deemed a waiver of future enforcement of
that or any other provision. Any waiver, amendment or other modification of any
provision of this Agreement will be effective only if in writing and signed by
the parties.
10.10    Severability. If for any reason a court of competent jurisdiction finds
any provision of this Agreement to be unenforceable, that provision of the
Agreement will be enforced to the maximum extent permissible so as to affect the
intent of the parties, and the remainder of this Agreement will continue in full
force and effect.
10.11    Headings. Headings used in this Agreement are for ease of reference
only and shall not be used to interpret any aspect of this Agreement.
10.12    Entire Agreement. This Agreement, including all Exhibits which are
incorporated herein by reference, and the Supply Agreement constitute the entire
agreement between the parties with respect to the subject matter hereof, and
supersede and replace all prior and contemporaneous understandings or
agreements, written or oral, regarding such subject matter. To the extent any
terms and conditions of this Agreement conflict with the terms and conditions of
any Exhibit or Statement of Work entered into by the Parties hereunder, the
terms and conditions of this Agreement shall govern and control.
10.13    Counterparts/Facsimiles. This Agreement may be executed in any number
of counterparts, each of which when executed and delivered shall be deemed an
original, and such counterparts together shall constitute one and the same
instrument.
10.14    Purchase of Software. All references in this Agreement to the
"purchase" or "sale" of Software shall mean the acquiring or granting,
respectively, of a license to use the Software, and to exercise any other rights
pertaining to such Software which are expressly set forth herein. The Software
is licensed, not sold, and title does not transfer.


15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement by persons
duly authorized as of the date and year first above written.
Cuattro, LLC
 
Heska Imaging US, LLC
/s/ Kevin S. Wilson
 
/s/ Jason Napolitano
Authorized Signature
 
Authorized Signature
Kevin S. Wilson
Officer, Units Holder, and Manager
 
Jason Napolitano
Manager/Chief Financial Officer
February 22, 2013
 
February 22, 2013
Date
 
Date
 
 
 
Address for Notice:
63 Avondale Lane
Villa Montane, #C2
Beaver Creek, CO 81620
Attn : Kevin S. Wilson
 
Address for Notice:
3760 Rocky Mountain Avenue
Loveland, CO 80538
Attn: Jason Napolitano







16

--------------------------------------------------------------------------------





Execution Version
EXHIBIT A1


SOFTWARE:
Acquisition Software has the following features:
•
DICOM Database for Doctor and Patient Demographics and Exam/Image metadata

•
Acquire Digital Radiograph images and data from detector devices

•
User Interface for Veterinary specific use

•
Transfer data to DICOM image formats via DICOM network or other media

•
Enhance using ContextVision GOP and ADi licensed technologies (extra costs
apply)

•
Control of UnoTM brand of hardware of Licensor

•
Control of CloudDRTM brand of hardware of Licensor

•
DICOM interface and Store to CloudBankTM brand

•
DICOM archival

•
CopilotTM support functionality and connections



LICENSEE
 
 
LICENSOR
Heska Imaging US, LLC
 
 
Cuattro, LLC
By:
/s/ Jason Napolitano
 
 
By:
/s/ Kevin Wilson
Name:
Jason Napolitano
 
 
Name:
Kevin Wilson
Title:
Manager/Chief Financial Officer
 
 
Title:
Member
 
 
 
 
 
 










--------------------------------------------------------------------------------





EXHIBIT A2
COVERED AFFILIATES
•
Heska Corporation

•
Diamond Animal Health, Inc.






